Case 2:19-cv-00810-ADS Document 21 Filed 06/05/20 Page 1 of 1 Page ID #:727



  1 ANDREW T. KOENIG, State Bar No. 158431
    Attorney at Law
  2 93 S. Chestnut Street, Suite 208
    Ventura, California 93001
  3 Telephone: (805) 653-7937
    Facsimile: (805) 653-7225
  4 E-Mail: andrewtkoenig@hotmail.com
  5   Attorney for Plaintiff Brenda Loomis
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
 10
 11   BRENDA LOOMIS,                         )       CASE NO. CV 19–0810-ADS
                                             )
 12                                          )        ___________
            Plaintiff,                       )       [PROPOSED] ORDER
 13                                          )       AWARDING ATTORNEY’S
                v.                           )       FEES AND COSTS PURSUANT
 14                                          )       TO THE EQUAL ACCESS TO
                                             )       JUSTICE ACT, 28 U.S.C.
 15 ANDREW M. SAUL,                          )       § 2412(d), AND COURT COSTS
    COMMISSIONER OF SOCIAL                   )       PURSUANT TO
 16 SECURITY,                                )       28 U.S.C. § 1920
                                             )
 17        Defendant.                        )
                                             )
 18
 19       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
 21   Justice Act in the amount of FIVE-THOUSAND EIGHTY-SEVEN DOLLARS
 22   and 28 CENTS ($5,087.28), as authorized by 28 U.S.C. § 2412(d), and Court costs
 23   in the amount of FOUR-HUNDRED DOLLARS and NO CENTS, pursuant to 28
 24   U.S.C. § 1920, subject to the terms of the Stipulation.
 25   Dated:   June 5, 2020
 26                             __________________________________________
                                     /s/ Autumn D. Spaeth
                                UNITED STATES MAGISTRATE JUDGE
 27
 28

                                                 1
